Citation Nr: 0727157	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  A subsequent period of service from August 
1946 to June 1949 was found by administrative decision dated 
in February 2005 to be under conditions which constitute a 
bar to VA benefits.  The veteran did not appeal that 
decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in August 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The veteran submitted additional medical evidence in June 
2006 and included a waiver of initial RO consideration of 
such evidence.  


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is 53 
decibels, with speech discrimination ability of 76 percent; 
the average puretone threshold in the right ear is 55 
decibels, with speech discrimination ability of 84 percent.

2.  The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than reduced reliability and productivity.

3.  Tinnitus was not present in service and is not 
etiologically related to service. 

4.  In an unappealed November 1969 rating decision, the RO 
denied service connection for a right knee disability. 

5.  The evidence associated with the claims file subsequent 
to the RO's November 1969 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim; is 
cumulative and or redundant of evidence already of record; or 
is not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

2.  The criteria for an initial disability rating higher than 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus, and 
is seeking to reopen a claim of entitlement to service 
connection for a right knee disability.  He is also seeking 
higher disability ratings for his service-connected hearing 
loss and PTSD.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2004, prior to its 
initial adjudication of the right knee and PTSD claims.  He 
was not provided adequate notice concerning the disability-
rating or effective date element of his claims until March 
2006, after the initial adjudication of the claims.  

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Notice complying with Kent was provided in February 2005, 
after the initial adjudication of the right knee claim.  

Although the veteran was not provided all required notice 
before the adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the record reflects that following the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims.  There is no indication or reason to 
believe that any ultimate decision of the RO on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  Moreover, as explained 
below, the Board has determined that service connection is 
not warranted for tinnitus and higher disability ratings are 
not warranted for the veteran's hearing loss or PTSD.  
Consequently, no disability rating will be assigned for 
service connection for tinnitus and no effective date will be 
assigned for a higher disability rating for hearing loss or 
PTSD.  Therefore, the failure to provide timely notice with 
respect to these elements of the claims is no more than 
harmless error.

The Board also finds that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85 (2006).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  

See 38 C.F.R. § 4.86 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

New and Material Evidence

In general, rating decisions that are not timely appealed 
become final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Hearing Loss

The veteran was afforded a VA audiological examination in 
March 2005.  At that time, puretone thresholds in decibels 
(db) for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	35	55	55	75	|55 
Left (dB) 	50	55	50	55	|53 

Speech audiometry results for the March 2005 examination show 
speech recognition ability of 84 percent in the right ear and 
of 76 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level II 
in the right ear and level IV in the left ear.  See 38 C.F.R. 
§§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level II in the better 
ear with level IV in the poorer ear results in a zero percent 
rating.

The Board notes that the requirements for exceptional 
patterns of hearing impairment are not met.  See 38 C.F.R. 
§ 4.86.  Moreover, application of Table VIA to the veteran's 
puretone averages does not result in a compensable rating.

A VA audiological consultation in April 2003 shows puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation recorded as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	35	30	55	70	|47.5 
Left (dB) 	40	45	55	50	|47.5 

Speech audiometry results for the April 2003 examination show 
speech recognition ability of 84 percent in the right ear and 
of 88 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level II 
in the right ear and level II in the left ear.  See 38 C.F.R. 
§§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level II in the better 
ear with level II in the poorer ear results in a zero percent 
rating.

The requirements for exceptional patterns of hearing 
impairment are not met.  See 38 C.F.R. § 4.86.  Moreover, 
application of Table VIA to the veteran's puretone averages 
does not result in a compensable rating.

The Board acknowledges that a VA audiological consultation in 
November 2004, appears to support a higher rating.  At that 
time, puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	40	60	55	75	|57.5 
Left (dB) 	55	55	55	55	|55 

Speech audiometry results for the November 2004 examination 
show speech recognition ability of 76 percent in the right 
ear and of 68 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level IV in the right ear and level V in the left ear.  See 
38 C.F.R. §§ 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a 10 percent rating.  

However, the Board notes that the primary difference between 
the November 2004 findings and the more recent March 2005 
findings is in the speech discrimination scores.  The 
regulations clearly provide that speech impairment is to be 
measured using the "Maryland CNC Test."  38 C.F.R. § 3.385 
(2006).  In this case, only the March 2005 examiner 
identified the results as complying with Maryland CNC.  The 
November 2004 examiner did not specify what procedure was 
followed, nor did the April 2003 examiner.  The Board 
accordingly finds that the speech discrimination score 
assigned by the November 2004 and April 2003 examiners are 
not afforded any significant probative weight, especially in 
light of their divergence from one another, and from the 
March 2005 findings.  

The Board acknowledges that the March 2005 examiner described 
the veteran's hearing loss as "mild to severe" in the right 
ear at the high frequencies, and as "moderate to moderately 
severe" in the left ear; however, use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of the issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  
Indeed, the rating criteria provide no indication that 
"severe" hearing loss corresponds to any particular rating.  
The Rating Schedule, which has been described above, makes it 
clear that compensation may be awarded only when a veteran's 
hearing meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the March 2005 examiner, 
her description of the veteran's level of hearing impairment 
as "mild to severe" or otherwise, offered without reference 
to the framework of the rating criteria, is not persuasive 
evidence.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  There is no reason whatsoever to doubt any 
of the statements offered by the veteran.  However, in 
establishing a disability rating, the Board is constrained by 
the confines of the rating schedule.  See Lendenman, supra.  
Indeed, as noted above, the Board's consideration of factors 
outside of the rating criteria provided by the regulations is 
error as a matter of law.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
disability rating are not met.  




PTSD

The veteran is currently assigned a 30 percent disability 
rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is for assignment 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In the veteran's case, the occupational and social impairment 
from his PTSD does not more nearly approximate the criteria 
for the 50 percent rating than it does for the 30 percent 
rating.  In so finding, the Board notes that the evidence is 
not consistent with a flattened affect.  An April 2005 VA 
examiner found that the veteran displayed an appropriate 
range of affect and did not indicate any particular anxiety 
or depressive symptoms in the examination.  An April 2004 VA 
examiner noted that the veteran's affect was restricted and 
mood congruent.  A January 2005 mental health note describes 
the veteran's affect as slightly blunted.  The Board believes 
that restricted and blunted, as used in the April 2004 and 
January 2005 reports, are less severe than "flattened."  

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The April 2005 
examiner found that the rate, volume, and articulation of the 
veteran's speech were normal.  The April 2004 examiner noted 
that speech was soft with normal rate, rhythm and prosody.  
Although the veteran's thought process was found to be 
tangential and circumstantial, his speech was not described 
this way.  A January 2005 mental health note shows poorly 
articulated speech, but such a finding does not reflect the 
type of impairment described in the criteria.

The evidence is not consistent with panic attacks more than 
once a week.  Although the veteran reported nightmares and a 
heightened startle response, the April 2005 examiner found no 
instances of panic attacks.  

The evidence is not consistent with difficulty in 
understanding complex commands.  Although the April 2005 
examiner found some impairment of cognitive function, she 
described this as mild.  A January 2005 mental health note 
shows that the veteran has fair insight and judgment with 
goal directed thought processes.  

The evidence is not consistent with impaired judgment.  The 
April 2005 examiner found that the veteran's thought 
processes were logical and the content was appropriate to the 
examination.  The April 2004 examiner described his judgment 
as limited, but not impaired.  

The evidence is not consistent with disturbances of 
motivation and mood.  Although the veteran reported to the 
April 2005 examiner that he gets depressed, the examiner 
noted that he did not indicate any depressive symptoms during 
the examination.  The April 4004 examiner noted that his mood 
was depressed and bored.  Such a finding would appear to fall 
short of a disturbance of motivation and mood.

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  
Although the veteran has not worked since 1989, he regularly 
volunteers at the VA Medical Center (for the past seven to 
eight years).  The veteran has maintained relationships with 
his children and sisters, and has a long-term girlfriend 
(since 1978), who is now in a nursing home.  The veteran eats 
meals out on occasion and is comfortable in restaurants and 
grocery stores.  He knows a lot of the people at his 
apartment complex.  He is an active member of the VFW, The 
American Legion, and the Oddfellows.  He goes to once monthly 
meetings for each of these organizations.  The April 2005 
examiner described his occupational and social functioning as 
adequate.  The April 2004 examiner noted that, although the 
veteran has no intimate relationships, he enjoys interacting 
in social functions and spends time with other senior 
citizens in various civic activities and charity works.  He 
is able to attend war-related anniversaries and funerals of 
former colleagues; however, he claims he recently started to 
decrease his participation in the various organizations and 
tended to isolate himself.  His main social supports are his 
children and friends.  

The Board acknowledges that there is some evidence consistent 
with impaired abstract thinking.  The April 2005 examiner 
found that the veteran's abstract reasoning was generally 
intact, but mildly impaired.  Similarly, with respect to 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks), 
there is some evidence indicative of such impairment, 
although such evidence is conflicting.  The April 2005 
examiner found that the veteran's remote memory was adequate 
but indicated mild impairment of immediate memory.  In 
contrast, the April 2004 examiner found deficits in remote 
memory, as the veteran could not recall details of his 
childhood and circumstances of his military court martial.  
While these findings are nominally consistent with the 
criteria enumerated for the 50 percent level, the Board notes 
the findings of "mild" impairment with respect to abstract 
reasoning and immediate memory.  While these findings are 
consistent with the type of impairment contemplated for the 
50 percent level, they are not consistent with the degree of 
such impairment.  

The Board also notes that the April 2004 VA examiner found 
the veteran's PTSD symptoms to be only mildly related to 
impairment in functional status and quality of life.  With 
all psychiatric symptoms considered, including impairment 
attributable to dysthymic disorder, the examiner found an 
overall moderate difficulty in social functioning.  

Also significant to the Board's analysis, the April 2004 and 
April 2005 examiners both assigned Global Assessment of 
Functioning (GAF) scores of 55.  GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Consistent with the scores assigned during VA examinations, 
as noted above, the veteran was assigned a GAF score of 55 in 
a January 2005 mental health evaluation, and a score of 57 in 
December 2004.  

The Board acknowledges that the record contains several GAF 
scores that are lower than those discussed above.  These were 
primarily assigned by a VA Clinical Nurse Specialist.  The 
veteran was assigned a GAF score of 48 in June 2006, and a 
score of 45 in June 2004.  A GAF score of 49 was assigned by 
a psychology intern in May 2004.  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

The Board accords these scores less probative weight than the 
scores assigned by the VA examiners, discussed above.  In so 
finding, the Board notes that the score of 48 was based on a 
group therapy session with 15 other veterans.  It contrasts 
rather sharply with contemporaneous scores assigned during 
one-on-one psychiatric examinations.  The Board finds that 
the April 2004 and April 2005 VA examination reports, and the 
December 2004 and January 2005 mental health evaluation 
reports are more detailed than the group therapy notes and 
they reflect a more thorough evaluation of the veteran's 
psychiatric symptomatology.  

The score of 45 was assigned by the same Clinical Nurse 
Specialist during a June 2004 medication evaluation; however, 
the GAF score does not correspond to the examiner's own 
findings in that report.  While she reported a restricted 
affect, she did not find the veteran's affect to be 
flattened.  Moreover, she found the veteran's speech to be 
normal rate, volume, tone, thought processes were linear and 
goal directed, there were no perceptual disturbances, the 
veteran was oriented, his concentration and attention were 
grossly intact, as was his memory, insight and judgment.  
Most significantly, the examiner specifically found that the 
veteran was "moderately symptomatic" for PTSD.  Yet, she 
assigned a lower GAF score than in her June 2006 report, when 
she found the veteran to have "severe" symptoms of PTSD.  
Based on the internal inconsistencies in the examiner's 
report, and the incongruous GAF scores assigned, the Board 
assigns these reports little probative weight.   

In September 2005, the same Clinical Nurse Specialist noted 
above stated her opinion that the veteran was considered to 
have "very severe" symptoms of PTSD.  It was found that any 
exposure to a work environment currently would result in 
exacerbation of his PTSD symptoms and could create a danger 
to himself and possibly others as his mood is extremely 
labile and he has difficulty in controlling his anger.  The 
examiner also found that the veteran's disorder results in 
very poor concentration and severe difficulties in relations 
with others.  The veteran was found to be permanently 
disabled and unable to be consistently gainfully employed.  

Once again, the Board notes that the September 2005 opinion 
is simply inconsistent with contemporaneous findings reported 
by VA examiners.  The Clinical Nurse Specialist did not 
reconcile her finding that the veteran should not be exposed 
to a work environment with the evidence reported elsewhere 
that the veteran has regularly volunteered at the VA Medical 
Center for the past seven to eight years.  Moreover, the 
April 2005 VA examiner described the veteran's occupational 
functioning as adequate.  The severity of symptomatology 
reported in the September 2005 Clinical Nurse Specialist's 
opinion is not supported by examples, and it is unclear on 
what basis her opinion was formulated.  By contrast, the VA 
examination reports appear to be more thoroughly explained 
and supported.  

The Board also notes that the September 2005 report contains 
virtually identical findings and wording as the June 2006 
report.  In the Board's view, this further diminishes the 
probative value of either report, as it leaves the impression 
that one was simply copied from the other.  The Board accords 
the VA Clinical Nurse Specialist's opinions and GAF scores 
lesser probative weight than those contained in the VA 
examination reports.  

The GAF score of 49, assigned by a psychology intern in May 
2004, is accompanied by a very brief report which provides 
little detail as to how the score was assigned.  It is 
accordingly found to be less probative than the VA 
examination reports discussed above.

Based on the GAF scores ranging from 55 to 57, and objective 
findings discussed above, the Board concludes that the type 
and degree of symptomatology contemplated for the 50 percent 
rating are not shown in this case.  

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, in the veteran's case, neither the type and 
degree of symptomatology contemplated for a 50 percent 
rating, nor their effects, are shown. 
 
The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected PTSD 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record outweighs the 
veteran's statements.  Accordingly, as a preponderance of the 
evidence is against the claim, the Board concludes that a 
rating higher than 30 percent for PTSD is not in order. 

Tinnitus

Service medical records contain no reference to tinnitus.  
The report of examination for discharge in January 1946 shows 
that no defects of the ears or in hearing were found on 
clinical evaluation.  Although the post-service medical 
evidence of record shows that the veteran currently has 
tinnitus, there is no post-service medical evidence of such 
diagnosis until many years after the veteran's discharge from 
service or of a nexus between the veteran's current tinnitus 
and his military service.  Moreover, a VA physician who 
examined the veteran and reviewed the claims folder in March 
2005 has opined that the veteran's tinnitus is of late onset, 
within the prior 16 months, and that its etiology could not 
be determined.  An audiologist who examined the veteran in 
April 2003 noted the veteran's exposure to noise in service, 
but did not purport to relate tinnitus to such noise 
exposure.  

In essence, the evidence of a nexus between the veteran's 
current tinnitus and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Right Knee

The Board points out that although the RO reopened the claim 
of entitlement to service connection for a right knee 
disorder and adjudicated the claim on the merits, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted]. 

The veteran first filed a claim related to his right knee in 
June 1946.  In a July 1946 rating decision, the RO denied the 
claim.  The claim was again denied in August 1955.  The last 
final denial was in November 1969.  

At the time of the November 1969 rating action, the evidence 
of record established that the veteran had been treated in 
1947 for a right knee condition, but that the character of 
his discharge from that period of service constituted a bar 
to VA benefits.  As noted above, the RO's decision with 
respect to the characterization of his second period of 
service has not been appealed and is not a matter currently 
before the Board.  The evidence in November 1969 also showed 
that the veteran's right femur was injured in a 1955 post-
service automobile accident.  However, there was no medical 
evidence of injury or treatment of the right knee during the 
first period of service, nor was there medical evidence of a 
current right knee disability or of a nexus between a right 
knee disability and service.  

The evidence submitted after the November 1969 denial does 
not tend to establish any element of the claim.  Medical 
reports received since November 1969 relate to other 
conditions and do not address a current right knee 
disability, an injury in service, or a nexus to service.  

Statements from the veteran have also been added to the 
record but they are insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons, 
such as the veteran, are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In sum, for the reasons stated above, the Board finds that 
the evidence submitted subsequent to the November 1969 denial 
of the veteran's claim does not relate to an unestablished 
fact necessary to substantiate the claim; is cumulative or 
redundant of evidence already of record; or is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has not been 
received, and reopening of the claim of entitlement to 
service connection for a right knee disability is not in 
order. 


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

Entitlement to a disability rating higher than 30 percent for 
PTSD is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
knee disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


